Citation Nr: 9920344	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES


1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for perforation of the 
left ear drum.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1996, the RO 
denied the claim of entitlement service connection for PTSD.  
In April 1998, the RO denied the claims of entitlement to 
service connection for a right knee disorder and for a 
perforated ear drum in the left ear with left ear problems to 
include hearing loss.  The RO also granted service connection 
for perforation of the right ear drum.  The veteran appealed 
the denial of service connection for the left eardrum 
perforation with hearing loss and also the denial of service 
connection for a right knee disorder.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
right knee disorder, a perforation of the left ear drum and 
for left ear hearing loss are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  

2.  The record does not establish that the veteran engaged in 
combat in service.  


3.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

4.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The claims for service connection for a right knee 
disorder, a perforation of the left ear drum and left ear 
hearing loss are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the service medical records shows that hearing 
acuity at the time of the May 1965 entrance examination for 
pure tone thresholds, in decibels, was as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
10
0
Not 
reported
0

No pertinent abnormalities were noted on the entrance 
examination.  The veteran did indicate on the Report of 
Medical History portion of the entrance examination that he 
had experienced nervous trouble in the past.  A consultation 
report dated in May 1965 included the annotation that there 
was no nervous disorder of consequence present.  

In February 1966, the veteran underwent a required physical 
examination for sport parachuting.  A July 1966 record showed 
that he was injured that month when a smoke grenade exploded 
prematurely while practicing for a sky diving demonstration.  

In September 1967, the veteran sought treatment for pain in 
his right ear.  Physical examination revealed that the right 
ear drum was perforated.  

No pertinent abnormalities were noted on the report of the 
separation examination which was conducted in October 1967.  
On audiological evaluation in October 1967, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-10
-5
0
Not 
reported
0

The veteran indicated on the Report of Medical History 
portion of the exit examination that he had had hearing loss, 
swollen or painful joints and a trick or locked knee.  He 
denied experiencing frequent or terrifying nightmares and 
nervous trouble of any sort.  A perforated ear drum was noted 
to have been present in the preceding year but the ear was 
normal at the time of the examination.  It was also reported 
that the right knee would "get out of place" with certain 
movements or exercises.  It was further noted that the knee 
symptomatology was not as frequent as before.  

Review of the service personnel records shows that the 
veteran's military occupational specialty (MOS) was personnel 
accounting specialist.  The veteran had active duty in 
Vietnam from December 1966 to October 1967.  He was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  He 
did not receive any awards or decorations denoting 
participation in combat.  While stationed in Vietnam, the 
veteran's principal duty was reported to be control analyst 
with the 526th Replacement Company.  Additional service 
personnel records demonstrate that the veteran participated 
in numerous sky diving competitions and demonstrations while 
stationed at Fort Hood, prior to serving in Vietnam.  

A stressor statement was received at the RO in January 1996.  
The veteran reported that he had daily thoughts of Vietnam 
including flashbacks of nightly shelling on the Cambodian 
border, brown muddy water, the extreme rains of Tet and the 
smell of Vietnam.  He also reported that he arrived at Pleiku 
in December 1966 just prior to "Tet" when the 4th Infantry 
base camp was overrun with the loss of 400 American soldiers.  

A VA examination was conducted in September 1995.  The 
veteran reported experiencing flashbacks, intrusive thoughts 
and visual hallucinations related to combat experiences.  The 
Axis I assessment was severe PTSD; rule out psychosis not 
otherwise specified.  An Axis IV assessment was catastrophic 
stressors due to exposure to combat.  No specific stressful 
incidents were noted on the examination report.  

Included with the veteran's substantive appeal for PTSD 
received in December 1996 was a list of stressors.  He 
reported that in December 1966, prior to Tet, the 4th 
Infantry Base Camp was overrun.  In January 1967, he stated 
over 400 hundred bodies were recovered and he personally 
witnessed eight helicopters which had been destroyed in the 
attack.  One night, C4 explosive charges were inserted into a 
signal guard post and four soldiers were killed.  The veteran 
indicated that he personally observed the dead men who were 
described as buddies.  He reported that he spent many 
terrifying nights on guard duty and also went on outside 
perimeter patrols at night with new recruits. 

The transcript of an April 1997 RO hearing has been 
associated with the claims file.  The veteran testified that 
he performed duties as a specialist in personnel accounting 
while stationed in Vietnam.  In addition to his normal duties 
processing soldiers into and out of the war zone, he also 
performed almost nightly guard duty.  He reported that enemy 
rockets would occasionally fly over the top of his compound.  
He noted that in December, January or February, the enemy 
overran the base camp of the 4th Infantry division.  He 
recalled seeing seven or eight helicopters which had been 
destroyed in the attack.  After the attack, he helped to 
recover wounded.  He observed dead soldiers at that time.  At 
one time soon after he arrived in Vietnam, he was forced to 
perform convoy duty with Vietnamese civilians as drivers.  
This was stressful to the veteran as some of the Vietnamese 
civilians were thought to be enemy agents.  The veteran 
further testified that prior to being assigned to Vietnam, he 
made approximately 200 parachute jumps at Fort Hood.  He 
attributed his right knee injury to the numerous parachute 
jumps he performed.  

VA outpatient treatment records have been associated with the 
claims file.  On a treatment record dated in October 1996, it 
was noted that the veteran had a history of a parachute 
injury in 1966 at Fort Hood.  It was further noted that he 
had undergone a medial collateral ligament repair in 1968 
while in the service.  The pertinent diagnoses were 
degenerative joint disease of the right knee and also status 
post perforation of the left ear drum.  

Physical examination had revealed a scar on the left tympanic 
membrane at 2 o'clock which perforation was noted to have 
occurred in Vietnam.  A May 1997 clinical record included the 
notation that the veteran described combat stressors relating 
to incoming artillery attacks and manning the bunker line.  
During Tet of 1967, a sapper attack occurred at Pleiku which 
produced many casualties.  The veteran reported that he 
helped deal with body bags.  A July 1997 clinical record 
included a diagnosis of PTSD.  Additional records pertain to 
counseling the spouse of the veteran received to help deal 
with PTSD.  

The report of a May 1997 VA joints examination has been 
associated with the claims file.  It was noted that there was 
a history of a parachute accident in 1966 which resulted in 
dislocation of the right knee and a pulled medial ligament.  
Surgical repair of the medial collateral ligament was 
performed in-service in 1968.  X-rays of the right knee 
revealed marked osteoarthritis of the right knee with medial 
compartment narrowing and osteophytes.  Metallic staples were 
observed in the medial femoral condyle which was compatible 
with prior medial collateral ligament repair.  There was no 
evidence of fracture.  The assessment from the examination 
was degenerative joint disease and osteoarthritis of the 
right knee with chronic pain and limited range of motion.  

A VA examination for hearing loss was conducted in July 1997.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
Not 
reported
5
15
40
35

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  

An audiological examination was conducted in March 1998.  The 
veteran complained of some ringing in the left ear.  He was 
having difficulty using a telephone and preferred to use the 
left ear.  He reported that he was exposed to firearm noise, 
especially while in an M60 tank.  On one occasion, he 
experienced severe pain and believed that caused a rupture in 
his ear drum.  Clinical examination revealed no evidence of 
perforation of either ear.  Review of a hearing test 
conducted in July 1997 revealed a high frequency depression 
of the left ear involving the 3000 frequencies and above.  
The impression from the examination was that the veteran had 
high frequency depression beginning at 3000 frequencies in 
the left ear associated with tinnitus.  The examiner noted 
that the cause of the hearing loss was consistent with 
acoustic trauma to the left ear.  



On a statement received at the RO in May 1998, the veteran 
reported that he would submit proof of exposure to acoustic 
trauma while on active duty.  

A lay statement from the veteran's spouse was received at the 
RO in May 1998.  She reported that she first met the veteran 
prior to his entry into active duty.  He had participated in 
parachute jumps prior to active duty.  She had knowledge that 
he also performed parachute jumps during active duty.  He 
continued to sky dive after his discharge.  He was a 
different person upon his return from active duty.  

On a document dated in July 1998, the veteran reported that 
he attempted to obtain treatment records from St. John's 
Hospital in Santa Monica, California, but the records were 
not available.  Records were not kept past fifteen years.  

A September 1998 buddy statement from J. H. C. has been 
associated with the claims file.  The author reported that he 
had no memory of a pre-Tet offensive by the Viet Cong that 
occurred in December 1966.  He had never been to the 4th 
Infantry base camp.  He did not recall a trip he took with 
the veteran to Pleiku.  The author recalled watching flares 
being dropped in the distance.  He also reported that guard 
duty was a challenge.  

Criteria 

The threshold question that must be resolved with regard to 
claims of entitlement to service connection is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issues presented by the claims.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  




Where a veteran served continuously for 90 days or more 
during a period of war and arthritis, or organic disease of 
the nervous system to include sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
a right knee disorder.  

Analysis

The Board finds the claim of entitlement to service 
connection for a right knee disorder to be not well-grounded.  
The veteran claimed that he injured his right knee as a 
result of multiple sky dives he performed during active duty.  
Review of the service medical records shows that at the time 
of the separation examination conducted in October 1967, it 
was noted that the veteran's right knee would "get out of 
place" with certain movements.  It was further noted at that 
time that the knee symptomatology was not as frequent as it 
once had been.  

There is no evidence of record demonstrating that the veteran 
had arthritis in his right knee to a compensable degree 
within one year of discharge from active duty.  

Post-service, the first evidence of record of complaints of, 
diagnosis of or treatment for a right knee disorder was 
included on an October 1996 VA outpatient treatment record.  
At that time, degenerative joint disease of the right knee 
was diagnosed.  The disorder was not linked to active duty.  
This treatment was almost thirty years after the veteran's 
discharge from active duty.  



There is no competent evidence of record linking the 
currently diagnosed right knee disorder to active duty.  
There was evidence of a right knee injury during active duty.  
However, this injury appeared to be healing as the 
symptomatology associated with it was noted to have 
decreased.  There is post-service evidence of the existence 
of a right knee disorder.  There is no competent evidence of 
record linking the post-service knee disorder to active duty.  
The Board notes that, as the veteran's spouse reported, he 
continued to participate in sky diving activities following 
his discharge from active duty.  

The veteran's claim that he has a right knee disorder as a 
result of active duty is predicated upon his own 
unsubstantiated opinion.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Grivois, the veteran's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded. Espiritu, King.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection for a right knee disorder must be denied as not 
well grounded.  

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for a right knee disorder, the doctrine of 
reasonable doubt has no application.



II.  Entitlement to service connection 
for perforation of the left ear drum.  

Analysis

The Board finds the claim of entitlement to service 
connection for perforation of the left ear drum to be not 
well-grounded.  There were no complaints of, diagnosis of or 
treatment for a perforation of the left ear drum during 
active duty.  The veteran was treated for a perforation of 
the right ear drum which was noted at the time of the exit 
examination.  

There is conflicting evidence as to the existence of a 
perforation of the left ear drum after the veteran's 
discharge from active duty.  A scar on the left tympanic 
membrane was reported on a VA outpatient treatment record 
dated in October 1996 which was attributed to incurrence in 
Vietnam.  However, at the time of the March 1998 audiological 
evaluation, physical examination revealed no evidence of 
perforation of either ear drum.  Even if the Board concedes 
that there is post-service evidence of the presence of a 
perforation of the left ear drum, the veteran's claim would 
still be not well-grounded as there is no competent medical 
evidence linking the perforation to active duty.  

As stated above, a scar on the left tympanic membrane was 
noted in October 1996 which was attributed to incurrence 
while the veteran was serving in Vietnam.  However, this 
etiology is not supported by the service medical records.  
The veteran perforated his right ear drum during active duty.  
There is no evidence of record of the existence of a 
perforation of the left ear drum during active duty.  

The Board finds the October 1996 statement which found that 
the veteran had a perforated left ear drum was based on a 
history supplied by the veteran.  There is no evidence 
demonstrating that the medical professional who noted the 
scar on the left ear drum had access to and reviewed the 
veteran's service medical records.  Medical evidence that 
relies on history provided by the veteran is not probative.  



The United State Court of Appeals for Veterans Claims (Court) 
has made clear that medical opinions based on a history 
furnished by the veteran and unsupported by the clinical 
evidence are of low or limited probative value.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  

Without a thorough review of the record, an opinion regarding 
etiology can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  As stated by the Court, "[a]n opinion 
based upon an inaccurate factual premise has no probative 
value."  Reonal v. Brown, 5 Vet. App. 458, 561 (1993)

The veteran's claim that he has a perforation of the left ear 
drum as a result of active duty is predicated upon his own 
unsubstantiated opinion.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Grivois, the veteran's lay 
opinion is an insufficient basis upon which to find this 
claim well grounded.  Espiritu, King.  Accordingly, as a well 
grounded claim must be supported by evidence, not merely 
allegations, Tirpak, the veteran's claim for service 
connection for perforation of the left ear drum must be 
denied as not well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for perforation of the left ear drum, the 
doctrine of reasonable doubt has no application.


III.  Entitlement to service connection 
for left ear hearing loss. 

Analysis

The Board finds the veteran's claim of entitlement to service 
connection for left ear hearing loss to be not well-grounded.  
Review of the service medical records discloses that the 
veteran's hearing was determined to be normal during active 
duty.  There is no evidence of record demonstrating the 
presence of hearing loss to a compensable degree within one 
year of discharge. 

No post-service evidence has been associated with the claims 
file demonstrating that the veteran currently has bilateral 
hearing loss for VA purposes which was the result of active 
duty.  There is of record evidence of the current existence 
of hearing loss for VA purposes.  This hearing loss has not 
been linked to active duty by competent evidence.  

The examiner who conducted the March 1998 audiological 
examination opined that the left ear hearing loss he observed 
was consistent with acoustic trauma to the left ear.  The 
report of the examination included the notation that the 
veteran had been exposed to acoustic trauma from firearms and 
especially from an M60 tank during active duty.  The Board 
finds, however, there is no evidence of record demonstrating 
that the veteran had been exposed to acoustic trauma during 
active duty.  

The veteran's MOS was personnel accounting specialist.  There 
is no evidence of record showing that he had participated in 
combat with tanks.  None of the other evidence of record 
includes reports of the veteran's being exposed to firearms 
noise or noise from an M60 tank.  There is one reference to 
exposure to rocket fire, however, at the RO hearing, the 
veteran testified that the rockets did not strike his camp 
but flew over it.  

The Board notes that on a statement received at the RO in May 
1998, the veteran reported that he would submit proof that he 
was exposed to acoustic trauma during active duty.  The 
veteran has not presented such evidence as of the time of 
this decision.  

The Board finds the opinion from the March 1998 audiological 
examination regarding the etiology of the hearing loss was 
based on a history supplied by the veteran.  Medical evidence 
that relies on history provided by the veteran is not 
probative.  The Court has made clear that medical opinions 
based on a history furnished by the veteran and unsupported 
by the clinical evidence are of low or limited probative 
value.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Without a 
thorough review of the record, an opinion regarding etiology 
can be no better than the facts alleged by the veteran.  
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  In effect, it 
is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 
180 (1993).  As stated by the Court, "[a]n opinion based 
upon an inaccurate factual premise has no probative value."  
Reonal v. Brown, 5 Vet. App. 458, 561 (1993)

The veteran's claim that he has hearing loss as a result of 
active duty is predicated upon his own unsubstantiated 
opinion.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation, Grivois, the veteran's lay opinion 
is an insufficient basis upon which to find this claim well 
grounded. Espiritu, King.  Accordingly, as a well grounded 
claim must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for left 
ear hearing loss must be denied as not well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997);  Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran has not submitted a well grounded claim for 
service connection for left ear hearing loss, the doctrine of 
reasonable doubt has no application.


IV.  Entitlement to service connection 
for PTSD.  

Criteria

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.




The claims file contains diagnoses of PTSD as evidenced by 
the report of the September 1995 VA examination and as 
included on the VA outpatient treatment records.  The PTSD 
was linked to the stressors the veteran experienced during 
active duty.  Thus, the Board finds the record establishes 
the first and third elements set out above.  38 C.F.R. 
§ 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressor(s) reported by the veteran and relied 
upon by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  


In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The evidence, in brief, shows that the appellant served in 
Vietnam during active duty, that he reported he was exposed 
to stressors during such service, and that PTSD has been 
diagnosed by VA medical professionals which has been linked 
to the in-service stressors.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible; therefore, the Board must 
determine if VA has a further obligation to assist him, more 
than it already has, in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The veteran has claimed that service medical records from 
Fort Hood for 1966 are missing.  However, review of the 
service medical records associated with the claims file 
evidences records dated in 1966 from Fort Hood.  The Board 
finds there is no indication that some of the veteran's 
service medical records have not been associated with the 
claims file.  

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did serve in Vietnam but he did not receive 
any awards or decorations denoting participation in combat.  
His MOS during the Vietnam War was personnel accounting 
specialist which is not a combat related MOS.  

The stressors which the veteran reported consisted of the 
following: witnessing the aftermath and helping the wounded 
from an enemy attack on the 4th Infantry Division base camp 
in December 1966 or January or February 1967 when 400 bodies 
were recovered and eight helicopters were destroyed; 
personally observing the aftermath of a C4 explosion which 
killed four buddies of the veteran; performing guard duties 
and perimeter patrols; observing enemy rockets flying over 
his camp; ridding on convoys; and being subjected to incoming 
artillery attacks.  He provided no other identifying 
information on the claimed stressors.  
The Board finds that the veteran did not provide information 
sufficient to attempt to verify the claimed in-service 
stressors.  The Board notes that the veteran has not provided 
names, places or unit designations by which verification 
could be attempted.  He only provided a range of dates for 
the alleged enemy attack on the 4th Infantry Division base 
camp.  The Board further notes that on the September 1998 
Buddy statement, the author reported that he had no knowledge 
of an enemy attack in December 1966.  

The veteran has reported that he participated in recovery of 
wounded soldiers subsequent to the December 1966 enemy 
attack.  Even if the Board concedes that there was an enemy 
attack on the 4th Infantry Division base camp which resulted 
in casualties, there has been no independent verification of 
the fact that the veteran actually participated in rescue 
efforts after the attack.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
information sufficient to submit to the appropriate agency 
for an attempt at verification.

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  A lay statement was received in 
September 1998 but this statement did not verify any of the 
claimed in-service stressors.  In short, the sole supporting 
evidence that the alleged stressful events occurred is the 
notation of such experiences as recorded by medical 
professionals in connection with treatment and evaluation and 
the veteran's testimony and allegations.  



A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, the veteran's military records show an MOS 
unrelated to combat during the Vietnam War.  He is without 
combat awards or citations.  Nor is there support in either 
military records or statements by third parties as to the 
occurrence of the alleged events.  

Without credible supporting evidence that the claimed in-
service stressors actually occurred, the diagnosis of PTSD 
opined to be causally related to the claimed stressful in-
service events, is not supportable.  





The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear, 
probative diagnosis of PTSD shown to be related to recognized 
military stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER


The veteran not having submitted well-grounded claims of 
entitlement to service connection for a right knee disorder, 
perforation of the left ear drum and left ear hearing loss, 
the appeals are denied.  


Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

